DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 April 2021 has been entered.

Drawings
The drawings were received on 22 March 2021.  These drawings are acceptable.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, 
i) a tool coupled to a first/FOUP access port of an EFEM (element 124, claim 15); 
ii) the air curtain produced across the first/FOUP access port (element 124, claim 15); 
iii) opening the first/FOUP access port across which the air curtain is produced (element 124, claim 15); 
iv) passing an article of manufacture through the first/FOUP access port and the air curtain (element 124, claim 15); 
v) after passing the article of manufacture through the first/FOUP access port and the air curtain, closing the opened access port (element 124, claim 15); 
vi) after closing the opened first/FOUP access port, stopping the production of the air curtain (element 124, claim 15);
vii) an interior of a process tool (claim 21);
viii) the gas curtain in a vertical flow of gas across the first/FOUP access port (element 124, claim 22); 
ix) the gas curtain in a horizontal flow of gas across the first/FOUP access port (element 124, claim 23); 
x) the tool (claims 15, 27 and 28); 
xi) producing an air curtain across the first/FOUP access port (element 124, claim 29) 
must be shown or the feature(s) canceled from the claim(s). 

No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: First Access Port.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12, 20 and 25-26 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “the gas curtain” in line 16. There is insufficient antecedent basis for this limitation in the claim. Dependent claim(s) 11-12 and 25-26 inherit the same infirmity/infirmities and are rejected for the same reason(s) listed above.  
Claim 20 recites the limitation "the first access port" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-6, 10-12, 20-22 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent No. KR20070049693A (Kim) in view of U.S. Patent No. 5,488,964 (Murikami). 
Re. claim 1: Kim discloses a device, comprising: a housing (200) providing an isolated environment, with respect to its surroundings, and having access ports (220a, 220b) extending between an interior of the housing (200) to an exterior of the housing; a barrier (224) configured to be moved between a closed position, in which an access port (220b) is closed, and an open position, in which the access port (220b) is open; a gas curtain system (250, 260), including: a gas source plenum (252, 262); a discharge nozzle in fluid communication with the gas source plenum and positioned to discharge a gas curtain in directed flow across the access ports (220a, 220b), the discharge nozzle inherently extending a length of a first side of the access ports (220a, 220b); and an intake aperture (228a, 274) in fluid communication and positioned to receive the gas curtain discharged by the discharge nozzle (252,262), the second side of the access ports being on a side of the access ports opposite the first side. 
i) Kim discloses two access ports, both of which are provided with a gas curtain system, but only one of which is provided with a barrier or door. 
Murakami teaches a housing (31) having access ports (35) and doors (36) that provide access through the access ports (figure 4). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim’s access port (220a) to include an access port door (36) as taught by Murakami. One of ordinary skill in the art would have been motivated to make this modification because a door located at Kim’s access port (220a) in addition to the already existing air curtain would provide Kim’s substrate transfer chamber (220) with the same level of contamination prevention afforded by the door (124) and air curtain of access port (220b). 
ii) Kim discloses a gas curtain system (250, 260) that includes intake apertures (228a and 274) but Kim does not particularly disclose intake apertures that are directly adjacent to the access port. 
Murakami teaches an air curtain system having intake apertures (38) that are directly adjacent to access ports (35). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim’s air curtain system to include the intake apertures of Murakami. One of ordinary skill in the art would have been motivated to make this modification because this would allow Kim’s air curtain(s) to be better controlled so that contaminated air can be expelled outside from the processing operation, as suggested by Murakami (column 5, lines 44-51). 
Re. claim 4: Kim discloses wherein the housing (200) includes a first access port (220b) extending between the interior (220) of the housing to the exterior of the housing.  
Re. claim 5: Kim further discloses a Front Opening Unified Pod (FOUP) dock (210) positioned on the exterior of the housing (200) and including the first access port (220b), the FOUP dock capable of being configured to receive a FOUP (20) over the first access port and hermetically engage the FOUP (20) with the housing (200).  
Re. claim 6: Kim discloses a robotic handling system (222) positioned inside the housing and configured to transfer items of manufacture between the FOUP, via the first access port, and a process tool, via access port (220a).
Re. claim 10: Kim discloses a device, comprising: an Equipment Front End Modulr (EFEM) (200), a Front Opening Unified Pod (FOUP) dock (210) having a first access port (220b), the FOUP dock configured to receive a FOUP and hermetically engage the FOUP with the POUP access port, a tool access port (220a) configured to provide access from an interior of the EFEM to a process tool coupled to the EFEM at the tool access port; a robotic handling system (222) configured to transfer items of manufacture between the FOUP access port (220b) and the tool access port (220a); and an air curtain system (250) configured to produce an air curtain that extends across the tool access port (220a) and is positioned between the interior of the EFEM an environment outside the EFEM, the air curtain system including a gas collection plenum (274) and an intake aperture in fluid communication with the gas collection plenum and positioned to receive the gas curtain, 
i) Kim discloses two access ports, both of which are provided with a gas curtain system, but only one of which is provided with a barrier or door. 
Murakami teaches a housing (31) having access ports (35) and doors (36) that provide access through the access ports (figure 4). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim’s access port (220a) to include an access port door (36) as taught by Murakami. One of ordinary skill in the art would have been motivated to make this modification because a door located at Kim’s access port (220a) in addition to the already existing air curtain would provide Kim’s substrate transfer chamber (220) with the same level of contamination prevention afforded by the door (124) and air curtain of access port (220b). 
ii) Kim discloses a gas curtain system (250) that includes an intake aperture (274) but Kim does not particularly disclose an intake aperture that are directly adjacent to the access port (220a). 
Murakami teaches an air curtain system having intake apertures (38) that are directly adjacent to access ports (35). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim’s air curtain system to include the intake apertures of Murakami. One of ordinary skill in the art would have been motivated to make this modification because this would allow Kim’s air curtain(s) to be better controlled so that contaminated air can be expelled outside from the processing operation, as suggested by Murakami (column 5, lines 44-51).  
Re. claim 11: Kim as modified by Murakami discloses a discharge nozzle (Murakami, 59) positioned to a first side of the tool access port (Kim, 220a) and extending a length of a first side of the tool access port, the discharge nozzle configured to discharge an air curtain in a directed flow across the tool access port, wherein the intake aperture (Murakami, 38) is positioned adjacent to a second side of the tool access port opposite the first side of the tool access port, and extending a length of the second side. 
Re. claim 12: Kim as modified by Murakami discloses a gas source plenum (Murakami, 60) in fluid communication with a discharge nozzle (Murakami, 59) and configured to provide gas to the discharge nozzle at an increased pressure relative to an ambient pressure; and wherein the gas connection plenum in fluid communication with the intake aperture is configured to provide a negative pressure, relative to the ambient pressure, at the intake aperture Murakami, column 5, lines 40-42). 
Re. claim 20: Kim discloses a robotic handling system (222) positioned inside the housing (200) and configured to transfer items of manufacture through access port (220a).  
Re. claim 21: Kim discloses wherein the housing (200) is configured to be coupled to a process tool (140) in a position such that an interior of the process tool is accessible via access port (220a).  
Re. claim 22: Kim discloses wherein first and second sides of access port (220a) extend horizontally, and the gas curtain system (252) is configured to produce the gas curtain in a vertical flow of gas across the port (figure 2).  
Re. claim 24: Kim discloses an opener (226) to configured to control movement of a door (224) between an open position and a closed position. Thus, given the nature of Kim’s substrate processing apparatus, a control unit would be inherent to its operation. Moreover, Murakami discloses a control section (148) as well as a computer system to automatically control operation of the device (column 16, lines3-6). Obviously, a person having ordinary skill in the art of semiconductor manufacturing would understand that the above combination would or could easily be modified so as to be able to control movement of the barrier between the open position and the closed position, and to control operation of the gas curtain system.  
Re. claim 25: Kim and Murakami both disclose wherein the air curtain system (Kim, 250; Murakami, 38) are configured to produce an air curtain that extends across the access port (Kim, 220a; Murakami, 35) and comprises a vertical flow of gas (figure 2).  

Claims 15, 18 and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent No. KR20070049693A (Kim) in view of Japanese Patent No. JPH 11145245A (Kamiyama; previously cited as being pertinent, but not applied). 
Re. claim 15: Kim discloses a method comprising: receiving a command to transfer an article of manufacture between a Front Opening Unified Pod (FOUP) (20) or a tool and an Equipment Front End Module (EFEM) (200), the FOUP or the tool coupled to a first access port (220b) of the EFEM; 
producing an air curtain across the first access port and within the EFEM by flowing air between a discharge nozzle (262) and an intake aperture (228a) that is in fluid communication with a gas collection plenum, after producing the air curtain, opening the first access port across which the air curtain is produced; 
passing the article of manufacture (10) through the opened first access port (220b) and the air curtain;
after passing the article of manufacture through the opened first access port and the air curtain, closing the opening first access port; and after closing the opened first access port, stopping the production of the air curtain. 
Kim discloses producing an air curtain across the first access port (220b) by way of a discharge nozzle (262), Kim does not particularly disclose an intake aperture being directly adjacent the first access port (220b). 
Kamiyama teaches a gas collection plenum (19) with an intake aperture being directly adjacent an access port through which an article of manufacture is passed. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim’s air curtain system to include the gas collection plenum and intake aperture of Kamiyama. One of ordinary skill in the art would have been motivated to make this modification because this would allow Kim’s air curtain(s) to be better controlled and thus reduce contaminants from impinging upon the articles of manufacture. 
Re. claim 18: Kim discloses wherein the producing an air curtain across the second access port comprises producing the air curtain comprising a vertical flow of gas across the second access port (figure 2). Kamiyama also discloses a vertical flow of gas across the access port (figures 4 and 5). 
Re. claim 27: Kim as modified by Kamiyama inherently discloses wherein the command to transfer an article between the FOUP (Kim, 20) and the tool (Kim, 140) is a command to transfer an article of manufacture from the FOUP to the tool.  
Re. claim 28: Kim as modified by Kamiyama inherently discloses wherein the command to transfer an article between the FOUP (Kim, 20) and the tool (Kim, 140) is a command to transfer an article of manufacture from the tool to the FOUP.  
Re. claim 29: Kim as modified by Kamiyama discloses wherein producing an air curtain across access port (Kim 220a) and within the EFEM (Kim, 200) includes producing an air curtain across the access port (Kim, 220a) and within the EFEM.  


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Kamiyama as applied to claim 15 above, and further in view of U.S. Patent No. 6,960,129 (Ashley). 
Re. claim 19: Kim as modified by Kamiyama discloses wherein the gas curtain system (262) that produces an air curtain across the port (Kim, 220b) comprises a vertical flow of gas (Kim, figure 2), but the combination does not specifically disclose wherein the producing an air curtain across an access port (220b) comprises producing the air curtain comprising a horizontal flow of gas across the access port. 
Ashley teaches producing an air curtain comprising a vertical flow of gas across an access port (22, figure 2). Ashley also teaches producing the air curtain comprising a horizontal flow of gas across an access port (22, figure 5).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified gas curtain system (262) disclosed by the above combination of Kim and Kamiyama so as to produce the horizontally oriented gas curtain system across the access port (220b) as taught by Ashley. One of ordinary skill in the art would have been motivated to make this modification because this would orient the air curtain so that it is essentially parallel to a wafer or other similarly configured object that is being passed through the access port (220b) for processing. This would enable both sides of the wafer or other similarly shaped object to be swept clean by the air curtain, thus increasing the efficiency and utility of the air curtain, while at the same time reducing the chance that the wafer or other object will be adversely impacted by exposure to contaminants. This would also facilitate expansion of the combination to include additional access ports that lead to additional process chambers and/or tools used for other processing steps of the wafers or other objects. 

Claims 23 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Murakami as applied to claims 1 and 10 above, and further in view of U.S. Patent No. 6,960,129 (Ashley). 
Re. claims 23 and 26: Kim as modified by Kamiyama discloses wherein the gas curtain system (252) that produces an air curtain across the port (Kim, 220a) comprises a vertical flow of gas (Kim, figure 2), but the combination does not specifically disclose wherein the producing an air curtain across an access port (220a) comprises producing the air curtain comprising a horizontal flow of gas across the access port. 
Ashley teaches producing an air curtain comprising a vertical flow of gas across an access port (22, figure 2). Ashley also teaches producing the air curtain comprising a horizontal flow of gas across an access port (22, figure 5).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified gas curtain system (252) disclosed by the above combination of Kim and Kamiyama so as to produce the horizontally oriented gas curtain system across the access port (220a) as taught by Ashley. One of ordinary skill in the art would have been motivated to make this modification because this would orient the air curtain so that it is essentially parallel to a wafer or other similarly configured object that is being passed through the access port (220a) for processing. This would enable both sides of the wafer or other similarly shaped object to be swept clean by the air curtain, thus increasing the efficiency and utility of the air curtain, while at the same time reducing the chance that the wafer or other object will be adversely impacted by exposure to contaminants. This would also facilitate expansion of the combination to include additional access ports that lead to additional process chambers and/or tools used for other processing steps of the wafers or other objects. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
1.) U.S. Patent No. 5,191,908 (Hiroe et al.), which discloses a surface treatment apparatus. 
2.) U.S. Patent No. 5,213,118 (Kamikawa), which discloses a treatment apparatus. 
3.) U.S. Patent No. 5,369,891 (Kamikawa), which discloses a drying apparatus.  
4.) U.S. Patent No. 5,806,543 (Ohmi), which discloses treatment station. 
5.) U.S. Patent No. 6,131,588 (Kamikawa et al.), which discloses a processing apparatus. 
6.) U.S. Patent No. 6,221,163 (Roberson, Jr. et al.), which discloses a contamination control system. 
7.) U.S. Patent No. 10,879,101 (Sharrock), which discloses a processing apparatus. 
8.) U.S. Patent Application Publication No. 2010/0291856 (Berben et al.), which discloses a device for generating an air wall. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HAKOMAKI whose telephone number is (303) 297-4758.  The examiner can normally be reached on Monday - Friday, 8:00 am to 5:00pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES R HAKOMAKI/Examiner, Art Unit 3753                                                                                                                                                                                                        
/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753